DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed 6/16/2021 with respect to the rejection of claims 1, 2, and 4-6 under 35 USC §103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the cited references discussed below. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1, 2, and 4-6 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). 
Claims 1 and 6 recites, in part, “a mask being worn over the user’s eyes when the user sleeps.” This is interpreted as a positive recitation of a human body part: the user’s eyes. It is suggested to revise the claim to recite, for example, “a mask configured to be worn over the user’s eyes when the user sleeps.”
Claims  2, 4, 5 are similarly rejected for depending on rejection claim 1. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0152270 A1 to Neal (hereinafter “Neal”) in view of US 5,946,729 A to Sakurai (hereinafter “Sakurai”), in further view of US 2002/0138891 A1 to Spiteri (hereinafter “Spiteri”) and in further view of US 9,521,873 B1 to Mignone (hereinafter “Mignone”). 
	For claim 1, Neal discloses A sleeping garment assembly having an integrated pillow 5for cushioning a user's head during sleep, said assembly comprising: 
a garment (101), said garment having a pair of sleeves and a main portion wherein said garment is configured for being worn on a user's upper body such that said main portion covers a torso of the user (see fig. 1), said garment having a hood (102) being positionable over the user's head (see fig. 1), said hood being hollow (see cross section of fig. 4); 
10a pillow (103) being removably positioned in said hood wherein said pillow is configured to cushion the user's head for sleeping (see fig. 4 wherein 103 is in hood 102).
removably,” although not explicitly disclosed, one skilled in the art would understand all objects are capable of being removed either purposely or inadvertently, and one skilled in the art would also understand in situations of a punctured pillow or a pillow that needs replacement, removal may be necessary. For example, attention is directed to Sakurai teaching an analogous head cushioning system (see abstract and fig. 5 of Sakurai). Specifically, Sakurai teaches as shown in FIG. 4, an opening 2d with a zipper is provided at the top front part of the hood 2 to allow the gas bag 8 to be removed from, or inserted into, the enclosed space within the hood 2 (col. 3, lines 11-21). 

    PNG
    media_image1.png
    910
    718
    media_image1.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Neal such that the pillow is removably positioned in the hood for the above reasons. 
Even further, removability is considered a functional recitation. The absence of a disclosure relating to the function does not defeat the finding of anticipation since it is well settled that the recitation of a new intended use for an old product does not make a claim to that old product patentable. In re Schneller, 44 USPQ 2d 1429 (Fed Cir. 1997); 
	The modified Neal does not specifically disclose a mask being worn over the user's eyes when the user sleeps, said mask being a sleeping mask, said mask having a lower edge with a curved central section such that said lower edge of said mask is configured to extend 15across the face and above the nostrils wherein the nose and mouth of the user are exposed while the mask is worn. 
	However, attention is directed to Spiteri teaching a mask being worn over the user’s eyes when the user sleeps, said mask being a sleeping mask, said mask having a lower edge with a curved central section such that said lower edge of said mask is configured to extend across the face and above the nostrils wherein the nose and mouth of the user are exposed while the mask is worn (see abstract, para 0020 and fig. 1 of Spiteri). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date for a wearer to don the jacket of Neal and the mask of Spiteri. The recitation of the garment and the mask are interpreted as two separate unconnected elements. In Claim 1, no structural relationship exists between the garment and the mask, and therefore, requires only a separate finding of each structure in the prior art. 
	The modified Neal does not specifically disclose a pocket being coupled to an inside wall of said hood such that said pocket is accessible, said pocket having an upper edge, said upper edge being open for receiving said mask for storage.  
	However, attention is directed to Mignone teaching an analogous hooded wearable garment (see abstract of Mignone). Specifically, Mignone teaches a pocket coupled to an inside wall of said hood such that said pocket is accessible, said pocket having an upper edge, said upper edge being open for receiving said mask for storage (see, col. 5, lines 3-29, annotated fig. 1 and alternately, an 

    PNG
    media_image2.png
    473
    675
    media_image2.png
    Greyscale

	It would have bene obvious to one of ordinary skill in the art before the effective filing date wherein Neal would be modified wherein said pocket being coupled to an inside wall of said hood such that said pocket is accessible, said pocket having an upper edge, said upper edge being open for receiving said mask for storage, for safely securing items and articles within the pocket, as taught by Mignone (col. 1, line 35 to col. 2, line 39). 

	For claim 2, the modified Neal does teach the assembly according to claim 1, wherein said hood has said inside wall and an outside wall, said inside wall being spaced from said outside wall to define a space within said hood such that said hood is hollow, each of said inside and outside walls having a first edge, said first edge of said inside wall being aligned with 25and being spaced from said first edge of said outside wall to define an opening to access said space (see figs. 4 and 5 of Neal and their associated descriptions, and also see teachings of Sakurai in discussion for claim 1),

    PNG
    media_image3.png
    1045
    638
    media_image3.png
    Greyscale

said opening extending around a front perimeter of said hood (Neal, as modified by Sakurai, would comprise said opening extending around a front perimeter of the hood as shown as 2d and fig. 4 of Sakurai and their associated descriptions). 
	
	For claim 4, The modified Neal does teach t30he assembly according to claim 2, wherein said pillow has a first surface, said first surface being concavely arcuate such that said pillow has a bowl shape Page 2 of 8wherein said pillow is configured to conform to the users head (Neal described the pillow expanding around the neck portion of the hood to provide comfort to an end user, see paras 0015-0018), said pillow being extendable through said opening to position said pillow in said space (see fig. 4 of Neal), said pillow being comprised of a resiliently compressible material (inflatable pillow of Neal when properly filled exhibits compressible characteristics depending on forces applied thereon).  

For claim 5, the modified Neal does teach t5he assembly according to claim 4, further comprising a closure being coupled to said hood, said closure being aligned with said first edge of each of inside and outside walls, said closure closing said opening when said closure is closed (Neal, as modified by Sakurai, would comprise said opening extending around a front perimeter of the hood as shown as 2d and fig. 4 of Sakurai and their associated descriptions), said closure facilitating said opening to be opened when said closure is opened, said closure retaining said pillow in said space when said closure is closed (see figs. 4 and 5 of Neal and their associated descriptions). 

For claim 6, Neal discloses a sleeping garment assembly having an integrated pillow for cushioning a user's head during sleep, said assembly comprising: a garment (101), said garment having a pair of sleeves and a main portion wherein said garment is configured for being worn on a user's upper body such that 15said main portion covers a torso of the user (see fig. 1), said garment having a hood (102) being positionable over the user's head (see fig. 1), said hood being hollow (see cross section wherein 103 is in hood 102), said garment having a bodice and a pair of sleeves (See fig. 1), said hood having an inside wall and an outside wall, said inside wall being spaced from said outside wall to define a space within said hood such that said hood is hollow, each 20of said inside and outside walls having a first edge (see figs. 4 and 5 of Neal and their associated descriptions), 
Neal does not specifically disclose said first edge of said inside wall being aligned with and being spaced from said first edge of said outside wall to define an opening to access said space. 
However, attention is directed to Sakurai teaching an analogous head cushioning system (see abstract and fig. 5 of Sakurai). Specifically, Sakurai teaches as shown in FIG. 4, an opening 2d with a zipper is provided at the top front part of the hood 2 to allow the gas bag 8 to be removed from, or inserted into, the enclosed space within the hood 2 (col. 3, lines 11-21). 

    PNG
    media_image1.png
    910
    718
    media_image1.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date wherein said first edge of said inside wall being aligned with and being spaced from said first edge of said outside wall to define an opening to access said space for situations in which a punctured pillow or a pillow that needs replacement, removal may be necessary through the opening provided defined by the inside and outside walls of the hood portion of Neal.
said opening extending around a front perimeter of said hood (Neal, as modified by Sakurai, would comprise said opening extending around a front perimeter of the hood as shown as 2d and fig. 4 of Sakurai and their associated descriptions); 
The modified Neal does not specifically disclose a mask being worn over the user's eyes when the user sleeps, said mask being a sleeping mask, said mask having a lower edge with a curved central section such that said lower edge of said mask is configured to extend 15across the face and above the nostrils wherein the nose and mouth of the user are exposed while the mask is worn. 
Spiteri teaching a mask being worn over the user’s eyes when the user sleeps, said mask being a sleeping mask, said mask having a lower edge with a curved central section such that said lower edge of said mask is configured to extend across the face and above the nostrils wherein the nose and mouth of the user are exposed while the mask is worn (see abstract, para 0020 and fig. 1 of Spiteri). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date for a wearer to don the jacket of Neal and the mask of Spiteri. The recitation of the garment and the mask are interpreted as two separate unconnected elements. In Claim 1, no structural relationship exists between the garment and the mask, and therefore, requires only a separate finding of each structure in the prior art. 
The modified Neal does not specifically disclose a pocket being coupled to said inside wall of said hood such that said pocket is 30accessible, said pocket having an upper edge, said upper edge being open for receiving said mask for storage. 
However, attention is directed to Mignone teaching an analogous hooded wearable garment (see abstract of Mignone). Specifically, Mignone teaches a pocket coupled to an inside wall of said hood such that said pocket is accessible, said pocket having an upper edge, said upper edge being open for receiving said mask for storage (see, col. 5, lines 3-29, annotated fig. 1 and alternately, an upper edge is formed when said hood is lowered from the wearer’s head and the opening is orientated upwards).

    PNG
    media_image2.png
    473
    675
    media_image2.png
    Greyscale

	It would have bene obvious to one of ordinary skill in the art before the effective filing date wherein Neal would be modified wherein said pocket being coupled to an inside wall of said hood such that said pocket is accessible, said pocket having an upper edge, said upper edge being open for receiving said mask for storage, for safely securing items and articles within the pocket, as taught by Mignone (col. 1, line 35 to col. 2, line 39). 
Page 3 of 8a pillow (103) being... positioned in said hood wherein said pillow is configured to cushion the user's head for sleeping (see fig. 4 wherein 103 is in hood 102).
With respect to “removably,” although not explicitly disclosed, one skilled in the art would understand all objects are capable of being removed either purposely or inadvertently, and one skilled in the art would also understand in situations of a punctured pillow or a pillow that needs replacement, removal may be necessary. For example, attention is directed to Sakurai teaching an analogous head cushioning system (see abstract and fig. 5 of Sakurai). Specifically, Sakurai teaches as shown in FIG. 4, an opening 2d with a zipper is provided at the top front part of the hood 2 to allow the gas bag 8 to be removed from, or inserted into, the enclosed space within the hood 2 (col. 3, lines 11-21). 

    PNG
    media_image1.png
    910
    718
    media_image1.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date wherein the pillow is removably positioned for the above reasons. 
Even further, removability is considered a functional recitation. The absence of a disclosure relating to the function does not defeat the finding of anticipation since it is well settled that the recitation of a new intended use for an old product does not make a claim to that old product patentable. In re Schneller, 44 USPQ 2d 1429 (Fed Cir. 1997); In re Spada, 15 USPQ 2d 1655 (Fed. Cir. 1990); and In re Benner, 82 USPQ 49 (CCPA 1949). It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).
said pillow having a first surface, said first surface being concavely arcuate such that said pillow has a bowl shape wherein said pillow is configured to conform to 5the users head (Neal described the pillow expanding around the neck portion of the hood to provide comfort to an end user, see paras 0015-said pillow being extendable through said opening to position said pillow in said space (see fig. 4 of Neal), said pillow being comprised of a resiliently compressible material (inflatable pillow of Neal when properly filled exhibits compressible characteristics depending on forces applied thereon);
a closure being coupled to said hood, said closure being aligned with said first edge of each of inside and outside walls, said closure closing said opening 10when said closure is closed (Neal, as modified by Sakurai, would comprise said opening extending around a front perimeter of the hood as shown as 2d and fig. 4 of Sakurai and their associated descriptions), said closure facilitating said opening to be opened when said closure is opened, said closure retaining said pillow in said space when said closure is closed (see figs. 4 and 5 of Neal and their associated descriptions).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICK I LOPEZ whose telephone number is (571)272-3262.  The examiner can normally be reached on Monday - Thursday: 9:00am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571) 272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/ERICK I LOPEZ/Examiner, Art Unit 3732                                                                                                                                                                                                        

/KATHERINE M MORAN/Primary Examiner, Art Unit 3732